                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

URSULA LENHARDT,

                       Plaintiff,

     vs.                                       Case No. 18-4151-SAC-KGG

CITY OF MANKATO, KANSAS, et al.,

                       Defendants.

                        MEMORANDUM AND ORDER

           The case comes before the court on the pro se plaintiff’s motion

and amended motion for the court to reconsider its order (ECF # 31)

denying her motion (ECF # 30) for a temporary restraining order (“TRO”).

ECF## 32 and 33. The court’s prior order found that the plaintiff had not

provided addresses for the defendants who had yet to be served with the

plaintiff’s amended complaint. It now appears that the addresses have been

furnished and the summons issued on the amended complaint. ECF## 34

and 4/17/2019 text entry.

           The plaintiff’s TRO motion had asked this court to cancel or stay

the execution of the City of Mankato Mayor’s Resolution dated November 8,

2018, which found the structure at 489 South East Street to be “unsafe and

dangerous” and directed the structure “to be removed and the premises

made safe and secure.” ECF# 14-1, p. 8. The court denied the motion

finding the plaintiff had failed to make the threshold showing that a TRO was

needed to prevent immediate and irreparable harm from happening before a

                                      1
proper motion of preliminary injunction with notice and hearing could be

made and decided. The court noted her delay in pursuing this relief and her

failure to allege that she sought and was denied an extension by the

defendant City. The court also questioned whether the circumstances

satisfied the urgency standard as the plaintiff was not living there, her home

was fire-damaged, and removal of her personal property was possible.

Finally, the court observed:

      Even if this showing [of emergency circumstances] had been made,
      there is a significant public safety interest expressed in the City’s
      resolution. In its prior order, now set aside, the court noted that, the
      plaintiff’s filings and allegations do not describe the municipal actions
      and proceedings as to raise a plausible claim of arbitrary, abusive or
      egregious governmental conduct. This court does not sit in judicial
      review of these municipal proceedings and may exercise federal
      jurisdiction only when the allegations of official conduct are so
      egregious as to be arbitrary in a constitutional sense. The plaintiff’s
      allegations are no more than her disagreement with the findings that
      her property is unsafe and dangerous. A substantive due process claim
      must be based on something more than a municipal body believing the
      inspector’s opinion and presentation over the plaintiff’s opinion and
      presentation. In short, the plaintiff has not provided the court with
      viable legal authority for staying the city’s resolution.

ECF# 31, at pp. 3-4.

            In her latest filing, the plaintiff objects that the court failed to

properly regard her motion as alleging the necessary irreparable and

irreplaceable loss to justify her request for an order preventing the

demolition of her home and the damage of her personal property. ECF# 33.

The plaintiff further attacks the City’s resolution as “based on a fraudulent

inspection description” instead of the true condition of her home. Id. at p. 1.


                                        2
She lists seven “outdated facts” appearing in the City’s inspection or

resolution. She alleges having no place to store her personal property which

she views as irreplaceable. She further asserts ongoing and irreparable

injury to the soil, plants and water in her yard.

            Because the plaintiff’s objections merely rehash the evidence

and arguments from her original motion, the court denies it summarily.

“Thus, a motion for reconsideration is appropriate where the court has

misapprehended the facts, a party’s position, or the controlling law.”

Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2004). A

motion to reconsider is not the losing party’s opportunity to rehash

arguments already addressed and rejected, “to make its strongest case[,] or

to dress up arguments that previously failed.” Voelkel v. GMC, 846 F. Supp.

1482, 1483 (D. Kan.), aff'd, 43 F.3d 1484 (10th Cir. 1994). A decision on a

motion to reconsider is committed to the court’s “considerable discretion.”

Brown v. Presbyterian Healthcare Servs., 101 F.3d 1324, 1332 (10th Cir.

1996), cert. denied, 520 U.S. 1181 (1997). The plaintiff’s motion fails to

show that the court misapprehended the facts, her position, or the

controlling law. More importantly, the plaintiff’s motion does not address the

court’s reasons for finding that the circumstances do not justify granting

relief without first giving notice to the defendants and then deciding the

plaintiff’s arguments in a preliminary injunction proceeding. The court’s

ruling does not prejudice the plaintiff from pursuing a proper motion for


                                       3
preliminary injunction filed with notice to the defendants. Finally, the court

reiterates that it does not sit in judicial review of the municipality’s

proceedings. The plaintiff has yet to allege a viable claim of a constitutional

right violation. The plaintiff’s conclusory allegation of fraud does not turn her

factual dispute over the actual condition of her property into a constitutional

claim. Moreover, the plaintiff will need to allege her exhaustion of

administrative remedies. See Bateman v. City of West Bountiful, 89 F.3d

704, 709 (10th Cir. 1996) (“The Tenth Circuit repeatedly has held that the

ripeness requirement of Williamson applies to due process and equal

protection claims that rest upon the same facts as a concomitant takings

claim.”).


            IT IS THEREFORE ORDERED that the plaintiff’s motion and

amended motion to reconsider (ECF## 32 and 33) are denied.

            Dated this 19th day of April, 2019, Topeka, Kansas.



                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge




                                        4
